 RAYMOND 0. LEWIS, ET AL., AGENTS (U.M.W.)249Raymond O.Lewis,'W. A. Boyle and John Owens,as Agents forthe International Union,UnitedMine Workers of Americaand as Members of the Joint Industry Contract Committeeestablished by the National Bituminous Coal Wage Agreementof 1950, and EdwardG. Fox, C. W. Davis andHamilton K.Beebe, as Agents for the Coal Operators,signatory to theNational Bituminous Coal Wage Agreement of 1950 and asMembers of the Joint Industry Contract Committee estab-lished by that AgreementandArthur J. Galligan.Case No.5-CE-6.August 7,1964SUPPLEMENTAL DECISION AND ORDERDENYING MOTIONOn August 27, 1963, the Board issued its Decision and Order 2herein finding that the protective wage clause of the National Bitumi-nous Coal Wage Agreement of 1950, as amended,3 is an agreementprohibited by Section 8(e) of the Act, and ordering Respondents tocease and desist from (a) maintaining, enforcing, or giving effect tothe protective wage clause, and (b) entering into, actively maintain-ing, and giving effect to or enforcing any other contract or agreement,express or implied, whereby operators signatory thereto agree to ceaseor refrain from handling, using, selling, transporting, or otherwisedealing in any of the products of any other employer, or from doingbusiness with any other person, in violation of Section 8 (e) of the Act.On May 14, 1964, the Board received a motion filed by R. O. Lewis,W. A. Boyle, and John Owens, as agents for the International Union,United Mine Workers of America,4 stating that on April 2, 1964, theRespondents. negotiated and executed with representatives of theOperator Respondents named in the Board's Order a new nationalagreement, known as the Bitmuminous Coal Wage Agreement of1950, as amended April 2, 1964,6 which agreement fully and com-pletely supplants and supersedes the 1958 Agreement.Respondentsassert that the 1964 Agreement fails to renew the protective wageclause of the 1958 Agreement, and that by the terms of the 1964Agreement, the 1958 Agreement containing said clause is no longerin effect.Respondents contend that the 1964 Agreement does not vio-late Section 8(e) of.the Act.Accordingly, the Respondents move1By appropriate order dated January 25,1964, Raymond 0. Lewis was substituted forThomas Kennedy as a Respondent2 144 NLRB 228 On December 12, '1963,the Board denied a motion To Reconsider itsDecision and OrderaHereinafter referred to as the 1958 Agreement4Hereinafter referred to as Respondents or as UMW.Hereinafter referred to as the 1964 Agreement.148 NLRB No. 31. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Board determine that the 1964 Agreement is not 'violative ofSection 8 (e) of the Act, that Respondents are in compliance withthe Board's Order in this case, and that the case be closed.'On May 18, 1964, by direction of the Board, the Executive Secre-tary issued an order, to show cause, ordering the Charging Party andthe Respondents in this proceeding to show cause by written responsewhy the Board should not grant the motion; and ordering furtherthat the charging and charged parties in Cases Nos. 5-CE-8, 9-CE-12-1, 9-CE-12-2, 9-CC-342-1, and 9-CC-342-2, currently pendingbefore the General Counsel, be permitted to address themselves to thequestion of the legality or illegality, under Section 8(e) of the Act,of the provision in` the 1964 Agreement headed "UNITED MINEWORKERS OF AMERICA WELFARE and RETIREMENTFUND OF 1950," and to file motions to intervene, for the considera-tion of.the Board.Thereafter, the Board received written responses from those Re-spondents who filed the motion, from Dixie Mining Company, charg-ing party in Case No. 5-CE-8, from Riverton Coal Company and itspresident, Dan S. Davison, charging party in Cases Nos. 9-CE-12-1,9-CE-12-2, 9-CC-342-1, and 9-CC-342-2, and from Bituminous CoalOperators Association, one of the employer associations signatory tothe 1958 and 1964 Agreements.'No responses were received fromthose individuals named as Respondents as agents for SignatoryOperators, or from the Charging Party in this case.It is the contention of Intervenors Dixie Mining Company andRiverton Coal Company that Respondent's motion should be deniedbecause certain provisions' of the clause in the 1964 Agreement en-titled "United Mine Workers of America Welfare and RetirementFund" to violate Section 8 (e) of the Act I and, hence, arenot in com-pliance with paragraph 1(b) of the Board's Order. Theseprovisionsare:During the life of this Agreement there shall be paid into suchFund by each Operator signatory hereto the sum of forty cents6 In making this motion,UMW expressly reserves the right to challenge certain holdingsand findings of our prior Decision.7Appropriate motions to intervene were filed on behalf of Dixie Coal Company, RivertonCoal Company and its president,Dan S Davison,and Bituminous Coal Operators Associa-tion.Having considered the motions for intervention,the Board has decided that, in viewof the evident interest of these parties in the question of legality of the 1964 Agreement,the motions should be,and they hereby are, granted for the purpose of receiving and con-sidering the written responses of these parties as they bear on issues raised by Respond-ents' motion.8Intervenor Bituminous Coal Operators Association generally supports the UMW's claimthat the provisions do not violate Section 8(e).In pertinent part that section provides*(e) It shall be an unfair labor practice for any labor organization and any em-ployer to enter into any contract or agreement,express or implied, whereby suchemployer ceases or refrains or agrees to cease or refrain from handling,using, selling,transporting or otherwise dealing in any of the products of any other employer, or tocease doing business with any other person . . . . RAYMOND 0. LEWIS, ET AL., AGENTS (U.M.W.)251(400) per ton of two thousand (2,000) pounds on each ton of bitu-minous coal produced by such Operator for use or for sale.Onall bituminous coal procured or acquired by any signatory Opera-tor for use or for sale, (i.e., all bituminous coal other than thatproduced by such signatory Operator) there shall, during the lifeof the Agreement, be paid into such Fund by each such Operatorsignatory hereto or by any subsidiary or affiliate of such Operatorsignatory hereto the sum of eighty cents (80¢) per ton of twothousand (2,000) pounds on each ton of such bituminous coal soprocured or acquired on which the aforesaid sum of forty cents(400) per ton had not been paid into said Fund prior to such pro-curement or acquisition.It is apparent that the clause does not expressly require operatorssignatory to the 1964 Agreement to cease or refrain from doing busi-ness with any other person.However, it is also apparent that theclause does attach conditions to a Signatory's purchases of coal fromnonsignatory operators which do not attach to such purchases if madefrom a Signatory Operator.10According to the UMW, its decision to insist upon inclusion of theclause in the 1964 Agreement was prompted by the same economic andindustrial considerations which confronted it in demanding and se-curing the protectivewage clauseof the 1958 Agreement. Theseconsiderations, as contained in the stipulated record in this case, arefully discussed in our prior Decision. In essence they are : labor costsconstitute the principal cost item in the production of coal; the pur-chasing of coal by one producer from another producer is an essentialmarketing practice within the industry; the UMW has long recog-nized the necessity of permitting operators under contract with it topurchase coal from other producers, and this practice enables thepurchasing operator successfully to compete for orders from largeutility and steel users even though the operator is not able to produceall the coal required to fulfill such orders; these practices have, how-ever, given rise to abuses in the past in that Signatory' Operatorsregularly have purchased coal from mines having substandard laborconditions and paying substandardwagesdespite the purchasing pro-ducer's ample production capacity to satisfy his customer's require-ments from his own facilities ; and the UMW has long sought to pre-vent these abuses and to preserve work opportunities for employeesit represents.ioWhile the same conditions also attach to coal purchases from noncomplying signs-tories,and may thus indicate an added objective of "policing"the contract to induce com-pliance by such noncomplying signatories who would market their coal to complying sig-natories,this does not negate the unlawful impact which we find the clause has onnonsignatories. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe UMW freely concedes that the welfare fundclause at issueherein represents a compromise between the maximum restriction onpurchases of additional coal which theoretically it could achieve underthe Act, i.e., a complete ban on' subcontracting under which eachSignatory Operator would maintain full production of all its pro-ductive capacity so that it would produce from its own mines all coalneeded to fill all of its contracts and market requirements, and a con-tract which permitted each Signatory to purchase additional coal fromwhatever source it might choose.According to UMW, the clause asfinally agreed to was written to "allow a Signatory Operator toprocureor acquire, without restriction[emphasis in the original],from anyother Signatory Operator[emphasis supplied] whatever coal wasneeded to fulfill market demands and contract requirements of thepurchasing signatory."We conclude from the above admission thatthe UMW intended that restrictions be placed on the right to purchasecoal from nonsignatory sources.This conclusion receives additionalsupport from the reasons stated by the UMW as to why the 80-centroyalty payment was placed on coal purchased from nonsignatorysources.According to the UMW, this figure was chosen because alesser figure, for example 40 cents, as being equivalent to the normalroyalty payment required of Signatory Operators, would place a Sig-natory at an economic disadvantage in purchasing coal mined underthe contract with the result that such purchases would be made fromnonsignatory sources and work opportunities and security for em-ployees under the contract would be diminished."Further supportfor this conclusion is furnished by the written response of the Bitu-minous Coal Operators Association which, in agreeing to the clause,helped to set the pattern for the entire industry.12BCOA states thatit resisted the UMW's proposal because "it would impose a financialburden upon any signatory who might procure or acquire coal fromsources other than its own production or from other Signatory Opera-tors" but that the UMW represented to the BCOA that the purpose,which BCOA does not question, of the clause was "to protect andpreserve job opportunities and job standards of its members and toenhance and increase the welfare fund established to provide retire-ment and other benefits to coal miners."In view of the foregoing statements of the negotiatingparties asto the purpose and impact of the clause, and in view of the economicand industrial realities obtaining in the coal-mining industry as setforth in the stipulated record, we find that the clause imposes a sub-".The UMW points out that thesame result would occur if the 80-cent royaltypaymentattached to purchasesfrom signatory and nonsignatory operators alike.12 The stipulated record herein revealsthatsince 1950,the UMWhas first negotiatedwith the BCOA,and that theresultingagreement has then been presented to other associa-tions and operators,with the result that a uniformnational agreement has thus beenachieved in every instance. -RAYMOND 0. LEWIS, ET AL., AGENTS (U.M.W.)253stantial financial penalty upon Signatory Operators who procure oracquire coal from nonsignatory sources,,a penalty which is not imposedif they procure or acquire coal from other Signatory Operators.Wefurther find that this financial penalty was imposed to restrain Signa-tory Operators from procuring or acquiring coal from nonsignatorysources.13The Board has held that clauses which grant a contracting em-ployer the right to do business with noncontracting employers, butwhich impose a substantial penalty or sanction upon the exercise ofsuch right, are in reality implied agreements that the contracting em-ployer will refrain from doing business with the noncontracting em-ployer.14In our judgment the instant clause is indistinguishable inpurpose and-effect from the clauses involved in the cited cases, andconstitutes an implied agreement that Signatory Operators will re-frain from purchasing coal from nonsignatory operators.The UMW nevertheless contends that the clause is lawful becauseits purpose is to preserve and protect the work of employees in theindustrywide contract unit.It further contends that even if theclause does operate, as we have found, as an economic restraint onthe purchase of nonsignatory coal, it creates no unlawful secondarypressures, because it is not, and cannot be construed to be, an attemptto extend the contract provisions to unorganized employees.We reject these contentions as founded on the unacceptable premisethat the so-called industrywide contract unit is the established bar-gaining unit for purposes of determining whether the contract seeksto preserve bargaining-unit work for unit employees.We reserveddecision on this issue in our prior Decision in this case because it ap-13In making this finding,we do not find,as urged by Intervenors Dixie Mining Companyand Riverton Coal Company,that the effect of the clauses necessarily will be to cause acomplete cessation in the purchase of coal from nonsignatory sources. It is sufficient, inour opinion,'that the clause will exercise a clearly restraining effect on such purchases,even though a complete cessation does not occur.The Intervenors have submitted cer-tain evidence in the form of copies of business letters and affidavits relevant to the amountof nonsignatory coal normally purchasedby SignatoryOperators,the effectof the80-centroyalty charge on such transactions,and the effect on nonsignatory operators of the lossof that portion of their traditional market made up of sales to Signatory Operators, andthey asked for a hearing to permit them to prove their contention,if the truth of thecontention be material to the issues herein.We do not rely on the proffered evidence asa basis for our conclusion that the clause was intended to create a restraint on the pur-chase of nonsignatory coal.We note, however,that the proffered evidence is generallycorroborated by at least one factor not only admittedby the UMW,but which it urges asthe reason it needed the protection furnished by the clause in issue, f e., that SignatoryOperators,in the past, have been purchasing substantial amounts of coal from nonsignatorysources in violation of their contractual obligations.Further it is consistentwith theimplicit admission of the UMW that the 80-cent royalty charge will place a SignatoryOperator at an economic disadvantage if it persists in dealing in nonsignatory coal.14Amalgamated Lithographers of,Amerwca and Local78 (EmployingLithographers ofGreater Miami,at al.),130 NLRB 968,enfd 301 F.2d 20(C.A.5) ; AmalgamatedLithog-saphers of America and Local No. 17, et at.(The Employing Lithographers,etc ),130NLRB 985,enfd. 309 F.2d 31(C A. 9) ;TruckDrivers & Helpers Local Union No. 728 &IBT (Brown Transport Corp),140 NLRB 1436, 1438-1439(hazardous work clause), en-forcement denied,334 P. 2d 539(-CA.D.C ),for reasons not pertinent herein. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDpeared that whatever unit might be appropriate for this purpose, theprotective wage clause of the 1958 Agreement was an agreement thatwork could be performed outside the unit, provided contract work-ing conditions and standards were accorded to the employees doingthe work.As we have found that the clause involved herein is animplied agreement that coal will be purchased only from SignatoryOperators, we now reach the issue and we find on the basis of thefacts stipulated to'the Board, that the UMW national contract coversa multiplicity of bargaining units rather than a single industrywideunit.This is disclosed by the stipulated record which reveals that,although the UMW has been successful in obtaining uniform nationalagreements since at least 1950, it has achieved this through the me-dium of separate negotiations with the various Signatories.Typi-cally, the UMW first negotiates with the BCOA, and presents theagreement resulting from such negotiations to the other AssociationSignatories and to individual Signatory Operators who are not mem-bers of any association, for their acceptance.The record thus in-dicates that in practice the UMW recognizes the lack of authority ofthe BCOA or any other Association Signatory to commit operatorswho are not members.-An essential element for establishing a multiemployer unit is theparticipation by a group of employees, whether members or non-members of a single association, either personally or through anauthorized representative, in joint bargaining negotiations unequivo-callymanifesting the intent to be bound by group, rather than byindividual, action.15The facts stipulated herein fall far short of fur-nishing the necessary basis for finding the multisignatory unit urgedupon us by UMW. The fact that the various Signatory Associationsand individual Signatory Operators, since 1950, have signed identi-cal, though separately negotiated, contracts is an insufficient basis forconcluding that an industrywide contract unit has been created bythe parties here,16 as there is an absence of evidence to indicate thatthe various Signatory Associations negotiated on other than an in-dividual Association basis.Accordingly, we find, under the normaltests applied by the Board in making bargaining-unit determina-tions, that an industrywide unit has not been established by theparties.The considerations which in other circumstances have led us toconclude that a work protection clause having as its sole purpose andeffect the preservation of work for employees in an established ap-15 Chester County Beer Distributors Asaoeiation,133 NLRB 771.11Ibid. RAYMOND 0. LEWIS, ET AL., AGENTS (U.M.W.)255propriate unit is outside the intended interdiction of Section 8 (e) "have no valid application to a situation where, as here, the work pro-tection sought extends beyond the established unit.The fact that theUMW has succeeded in covering all the employees in the differentbargaining units which it represents under a single uniform agree-ment provides no justification for excepting such a situation from thenormal operative effect of Section 8(e). Indeed, such success maywell have been facilitated by the fact that any association or in-dividual Operator unwilling to accept the contract negotiated initiallyby the BCOA and under no legal obligation to accept such contract,would face the prospect, not only of a strike, but of being ineligibleto sell' coal to Signatory Operators if it refused to accede to theUMW's demand. Given the operative economic and industrial fac-tors in the industry, the inclusion of the instant clause in the 1964Agreement constitutes secondary pressure on unsigned Operators.Section 8 (e) was enacted. principally for the purpose of eliminatinga union's use of such secondary pressures in its disputes withemployers.It is now well established that clauses which expressly or impliedlypermit the subcontracting of unit work only to employers under con-tract with the union violate Section 8(e) of the Act."'The instantclause, realistically appraised, is nothing more than an implied unionsignatory agreement restricting ,the subcontracting of work to opera-tors under contract with the UMW, without regard to unit considera-tions."Thus the clause places restrictions on subcontracting whichare not "strictly germane to the economic integrity of the principalwork unit . . . . It is, rather, a provision to make certain the pri-mary employer [i.e., the employer whose employees are to performthe work] is under contract with the Union...."20On the basis of the foregoing considerations, we find that theUnited Mine Workers of America Welfare and Retirement FundClause of the 1964 Agreement, is not valid under Section. 8 (e) of the17 See, e.g.,Ohio Valley Carpenters District Council, etc. (Cardinal Industries,Inc.),136 NLRB 977,986;Milk Drivers' Union,Local753, etc.(Pure Milk Association),141NLRB 1237.18Highway Truck Drivers and Helpers,Local 107, et al. (E. A. Gallagher&Sons),131NLRB 925, enfd. 302 F. 2d 897(C.A.D.C.) ;District No. 9, InternationalAssociation ofMachinists(Greater St. Louis Automotive Trimmers,etc.),134NLRB1354,enfd. '315 F.2d 33(C.A.D C.) ;Bakery Wagon Drivers & Salesmen,Local UnionNo. 484 (SunriseTransportation),137 NLRB987, enfd.321 F.2d 353(C.A.D.;C.) ;Building and Con-struction Trades Councilof SanBernardino and Riverside Counties,etal.v.N.L.R.B.(Golding & Jones),328 F. 2d 540,541 (C.A.D.C.).19The fact that a noncomplying operator may be outside the bargaining unit reinforcesour conclusion that the clause has an objective reaching beyond the protection ofbargaining-unit work.20District No. 9, International Association of Machinists v. N.L.R.B., supra.I 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.Accordingly, we shall deny UMWW's motion that Respondentsherein be adjudged to be in compliance with the provisions of theBoard's Order issued in this case on August 27, 1963.21[The Board denied the motion.]M1MBER JENKINS,dissenting :For reasons to be set forth in a separate opinion issuing shortly, Idissent from my colleagues' denial of Respondents' motion.DISSENTING OPINIONOn August 7, 1964, the Board issued a Supplemental Decision andOrder denying Respondent's motion for a determination that the1964 Agreement between the Union and the Mine Operators is notviolative of Section 8(e) of the Act.Member Howard Jenkins, Jr.,dissented from' that Decision and Order which expressly providedthat the dissenting opinion would issue at a later date.That opinionfollows.My colleagues have determined that the welfare clause in thecollective-bargaining agreements between the Union and the Signa-tory Operators violates Section 8(e) of the Act insofar as it providesfor the imposition of an 80-cent-per-ton payment to the welfare fundfor coal purchased by such Signatories from producers who have notpaid the usual 40-cent welfare fund royalty.Their conclusion isbased principally upon the Union's admission that the payment underthis clause is imposed for the purpose of restricting and curtailingpurchases from nonunion operators. Such a purpose, without more,does not necessarily bring the payment within the 8(e) prohibition;for such purchases can be restricted for legitimate reasons which donot violate that section of the Act.First, it is plain that the 80-cent payment has a substantial effecton Signatory Operators who are delinquent in their welfare fundcontributions in that it provides a strong incentive for them to maketimely payments on the coal they sell to other Signatories. In thisrespect the clause does no more than "protect and preserve the workand standards [the' union] has bargained for;' 22 by enforcement ofcontracts which the affected Operators have with the Union.21Members Fanningand Browndid not participate in the original Decisionin this case.Since the contract clauseinvolved in that caseis not nowin effect, they do not expressany opinionon the validity of such, clause.Forthe reasons stated in this opinion theyagree that the clause here presented contravenes Section 8(e)of the statute and there-fore is not in compliancewith paragraph 1(b) of the Order of the Boardin the originalDecision.22Orange Belt District Council of PaintersNo. 48 v. N.L R B. (CalhounDrywall Co ),328 F. 2d 534,538 (C.A.D.C ). RAYMOND 0. LEWIS, ET AL., AGENTS (U.M.W.)257Second, as to substitute coal (which could be produced by the Sig-natory but is purchased from another operator because it is cheaperto do so), the sole effect of this clause is to protect the work stand-ards of employees concededly in the bargaining unit against impair-ment by that form of subcontracting which is most destructive, i.e.,subcontracting to operators who can produce more cheaply becauseof lower wages and lower standards of benefits.Third, as to supplemental coal (which could not be produced bythe Signatory and is purchased elsewhere in order to enable the Sig-natory to supply the several types of coal required by its customers),the restriction of purchases to Signatory Operators is, under the termsof this clause, not mandatory; purchase from a nonsignatory is per-mitted with no qualification other than the required payment of the80-cent' royalty.My colleagues consider that this charge, whenviewed from an economic standpoint, is so high as to constitute apenalty amounting to a prohibition of subcontracting to any non-signatory.23However, they fail to note that, prohibition or not, thisclause does assure that a welfare fund royalty will be paid onallcoal the production of which is subcontracted by any Signatory Em-ployer as well as upon coal produced by that Employer itself. Indoing so, the clause protects this particular work standard, the wel-fare fund, for all employees of all Signatories.The welfare fund is administered under a single agreement, nation-wide in scope, and separate from any agreement covering wages,hours, and other working conditions. It is executed by all employershaving agreements with the Union and provides for a single systemof administration, of employer contributions, and of eligibility andlevel of benefits for all employees. In these circumstances it wouldappear, contrary to the view of my colleagues, that there exists asingle industrywide bargaining unit for welfare fund matters.TheBoard has recently held that, while so broad a unit may not existWith respect to some matters (e.g., those covered in the BituminousCoal Operators' Association agreement and other association agree-as The fact that the 80-cent payment may be denominated a "penalty" seems to me toshed little light on the issueA' figure somewhat higher than the usual 40-cent royaltypaid by nondelinquent Signatories would be justified because of the additional effort andexpense in administering the clause and to offset the Welfare Fund's administrative ex-penses which are escaped by nonsignatorie4.The additional 40 cents also was assertedlyintended to compensate to some extent for cost advantages enjoyed by nonsignatoiles onaccount of lower wages, less rigid safety standards, and the likeConsequently, it wouldappear that, in the absence of additional evidence, the clause should be regarded as nomore than an effort to protect work standards by equalizing the labor costs between em-ployees of Signatoiles and nonsignatories.Any degree of such equalization would, ofcourse, tend to restrict purchases of coal from nonsignatories, which the Union admitsNevertheless, this alone will not suffice to bring the clause within the proscription ofSection 8(e).760-577-65-vol. 148-18 258DECISIONSOF NATIONAL LABORRELATIONS BOARDments),this does not affect the existence of the broader unit in whichthe parties have agreed to deal with respect to certain other matters(here, the welfare fund contributions)."Whether theclause be considereda prohibitionon subcontractingwork to those outsidethis broadunit who make no welfare fundcontributions,or simply a requirement that the welfare fund con-tributions be maintained for coal which is subcontracted,the effectis to preserve this work standard against impairment through sub-contracting to those who are able to produce more cheaply becausethey do not meet this standard.Section 8(e)was enacted for thepurpose of prohibiting agreements which require an employer not todo businesswithanother employer because the latter is involved ina labor dispute.This is not the case in the instant matter. The pro-tection of the work standards of employees in the unit constitutesprimary activitywith respect to the contracting employer and is not,therefore,within the intended reach of Section 8(e).25My colleagues reject the Union's contention that this clause is law-ful because its purpose is "to preserve and protect the work of em-ployees in the industrywide contract unit."They consider such pur-pose to be unlawful where, as here, "the UMW national contractcovers a multiplicity of bargaining units rather than a single indus-trywide unit."This conclusion seems to read into Section 8(e) sub-stantially more than its acknowledged purpose of prohibiting a unionfrom agreeing with an employer that he must refrain from doingbusiness with another employer should the latter become involved ina labor dispute.The fact that there may be no"industrywide"bargaining unitwhich would bind all individual operators to sign the agreement firstreached withBCOA,or permit all employees to vote in a single elec-tion to choose bargaining representation,and the like, does not dic-tate that the interest of the Union is so alien or disparate under eachof its separate contracts that an unlawful secondary character at-taches to its action to protect job opportunities for all of the em-ployees affected by those contracts.Nothing in the language orpurpose of Section 8(e) would seem to prevent groups of employeesin separate bargaining units from acting jointly through a local orregional council,their parent union, or otherwise,to protect workopportunities for all such employees.This is a far different matterfrom the imposition of an absolute union requirement that an em-ployer cease doing business with nonunion employers or with em-ployers who are engaged in a labor dispute in which the union hasno primary interest.-24The KrogerCo., 148 NLRB 669.25Truck Drivers Union Local No.413 v.N.L.R.B.,334 F.2d 539(C.A.D.C.). RAYMOND O.LEWIS, ETAL., AGENTS (U.M.W.)259Here the facts indicate that the Union had a direct and substantialprimary interest in protecting the work of the employees involved.Upon reaching an agreement with a majorassociationof operators,the Union successfully negotiated agreements with other groups ofoperators, and with individual operators, which conformed to theinitial agreement.The Union's goal in so doing was to achieve uni-formity of conditions in its contracts; and by this practice it hasachieved and maintained such uniformity since 1950. So plain hasbeen the economic reality of this practice and the uniformity flow-ing from it that the Secretary of Labor has repeatedly determinedthe prevailingminimumwage under the Walsh-Healy Act, for theseveral regions within the country, to be the same as the wage speci-fied in theunion agreements.26 -Also, as noted above, the welfare funditself is established by a single industrywideagreementall operators,having agreementswith the Union.Therefore, allof the employeesof these operators,as a single unit, have a commoninterestin preservingthe work of those benefitingfrom the welfarefund.Further, it has.been held that, to finda clause, the purposeof whichis the protection of work, to belawful, it is not necessarythat the workbe presently performed by personswithin theunit,but only that it be"fairly claimable"by those in the unit because"closely allied"in func-tion, content, or otherwise?'Should this clause prevent the purchaseof supplemental coal-the effect most plainly illegal in the majority'sview-it nevertheless concerns work"fairlyclaimable" by those withinthe unit;for the elimination of such subcontracting might reasonablyresult iri the production of this coal by a signatory within the sameassociation,which the majoritywould concede to be within the bar-20 See 41 C.F.R.par. 50-202.16, and earlier determinations.27As the court said,inMeat and Highway Drivers etc.,Local Union No.710, etc. V.N.L.R.B(Wilson &Co.), '335 F. 2d 709(C.A.D C.)Resolution of the difficult issueof primaryversus secondary activity,as it relatesto this case,involves consideration of two factors:(1) jobs fairly claimable by thebargaining unit, and(2) preservation of those jobs for the bargaining unit. If thejobs are fairly claimable by the unit,they may, without violating either§8(e) or§ 8(b) (4) (A)or (B), be protected by provision for, and implementation of, no-subcontracting or union standards clauses in the bargaining agreementsActivity andagreement which directly protect fairly claimable jobs are primary underthe Act.Incidental secondary effects of such activity and agreement do not render them il-legal.Thus the "cease doing business"language in § 8(e)cannot be read literallybecause inherent in all subcontracting clauses, even those admittedly primary, is re-fusal at least with some contractors.' .iiMMREven if [the work]had never been customarily performed by unit memberswhen it was part of an interstate haul, it is nevertheless so closely allied-andis in part identical-to thelocal deliveries previously recognized for almost20 years to be unit work as to make bargaining about it mandatory. To holdotherwise is to say that a union may not seek to bargain with an employer eitherabout the quantum of work, or the qualifications of its members to perform closelyrelated work, whenever technological changes or mere changes in methods of dis-tribution are to be effected. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining unit.Moreover, the purchase of supplemental coal enablesthe Employer to enter into contracts with customers which it mightnot otherwise obtain ; and, in this respect, the fact that the Union chosenot to impose a complete prohibition on subcontracting (which ad-mittedly would have been lawful) has the effect of securing work forthose in the unit.As to substitute coal, the elimination of subcon-tracting to producers who charge lower rates would almost certainlylead to the performance of the work by the Signatory's own em-ployees, since this is coal which the Signatory itself would ordinarilyproduce; and the work preservation effect is, therefore, plain. Inshort, my colleagues appear to beinferringfacts or contract interpreta-tions which would render this clause unlawful (amounting toa per serule), rather than presuming lawful effects and purposes where that ispossible, as Board precedent requires 28In the Board's prior decision on this matter (in which I did not par-ticipate), the wage clause was held invalid on the ground that it wasnot a work-protection provision because the Operatorswere left freeto purchase the substitute and supplemental coal. In the present de-cision, the welfare clause is held invalid because theyare not left freeto doso.It appearsunlikely that both decisions can be correct.Hadthe present clause been placed in the industrywide welfare fundagreement, it clearly would have been valid under the majority's viewbecause it would have protected the work and standards of an indus-trywide unit.To reach a different result because the clause was placedin the several wage agreements emphasizes form at the expense ofsubstance.For thesereasons,I would hold that the welfare clause is lawfulunder Section 8 (e) and would grant the motion.28N.L.R.B. v. News Syndicate Company, Inc., et al.,365 U.S. 695 ;Local 359, Inter-nationalBrotherhood of Teamsters etc. v. N.L.R.B. (Los Angeles-Seattle Motor Express),365 U.S. 667;Paragon Products Corporation,134 NLRB 662. Indeed, if inferences are tobe drawn, the practice of the Union and the Employers in executing uniform agreementsafter the initial agreement is reached warrants the inference of an industrywide bargain-ing unit as readily as the facts here support the majority's inference that, even thoughthe language provides otherwise, the welfare clause is an inducement for nonunion opera-tors to sign union agreements.StinsonManufacturing CompanyandUnited Steelworkers ofAmerica, AFL-CIO, District No. 38,Sub-DistrictNo. 7.CaseNo. 19-CA-2745.August 10, 1964DECISION AND ORDEROn May 4, 1964, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices148 NLRB No. 27.